COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


DARLENE SEKEREZ
                                                 MEMORANDUM OPINION *
v.   Record No. 0372-98-4                            PER CURIAM
                                                  DECEMBER 22, 1998
HERBERT F. BRAVO


           FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                 William G. Plummer, Judge Designate

           (Michael A. Ward; Gannon, Cottrell & Ward, on
           briefs), for appellant.
           (Daniel G. Dannenbaum; The Lewis Law Firm, on
           brief), for appellee.



     Darlene Sekerez (mother) appeals the decision of the circuit

court finding that the Virginia courts had jurisdiction to

determine the custody of the parties' child.      Herbert F. Bravo

(father) filed an action in Virginia seeking custody shortly

after mother left Virginia with the infant.    Mother subsequently

commenced an action in Indiana.   Mother contends that the trial

court erred by (1) finding that Virginia was the only state with

jurisdiction to determine custody; (2) failing to make a

determination sua sponte that Virginia was an inconvenient forum;
and (3) ruling that visitation should be calculated based upon

father's twenty-eight-day work rotation.   Upon reviewing the

record and briefs of the parties, we conclude that this appeal is

without merit.    Accordingly, we summarily affirm the decision of
     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
the trial court.   See Rule 5A:27.

                       Jurisdiction in Virginia

     Mother contends that no evidence supported the trial court's

determination that Virginia was the only state where a custody

proceeding was pending and, therefore, was the only state with

jurisdiction to rule on custody.     Evidence in the record,

including affidavits of the parties, supported the trial court's

determination that Virginia had jurisdiction to rule on custody

of the infant child.    See Code § 20-126(A)(1)(ii).   The parties

resided in Virginia at the time the child was born.    The child's

connections with Indiana arose only through mother's unilateral

decision to return to her family home, taking the child with her

from Virginia.   Virginia was the child's home state at the time

mother removed him from Virginia and father filed his custody

proceeding.   See Code § 20-125 (defining "home state" as "in the

case of a child less than six months old the state in which the

child lived from birth with [his parents, a parent, a person

acting as parent]").

     While "[s]ubject matter jurisdiction . . . cannot be waived

or conferred on the court by agreement of the parties," Morrison
v. Bestler, 239 Va. 166, 169-70, 387 S.E.2d 753, 755 (1990), and

may be raised at any time during the proceedings, it is clear

that the trial court had subject matter jurisdiction and that

mother conceded as much.    In the proceeding before the circuit

court, mother's attorney stated:
          Judge, I am here to tell you that after



                                - 2 -
            discussing the matter with my client, we are
            prepared not to challenge the jurisdiction
            and to have the matter resolved here.


Therefore, we find mother's first contention to be without merit.

                          Inconvenient Forum

     Mother also assigns as error the trial court's failure, sua

sponte, to decline to rule on the grounds that Virginia was an

inconvenient forum to determine custody.       See Code § 20-130.   We

disagree.   The child was born in Virginia.     Father remained a

resident of Virginia.    The parties' action for divorce was

proceeding in Virginia.    Representations by mother in her

pleadings indicated that she was seeking to dismiss the Indiana

custody proceedings.    Mother expressed her desire to "have the

matter resolved here."    We find no error in the trial court's

failure to decline sua sponte to exercise its jurisdiction as an
inconvenient forum.

                 Determination of Visitation Period

     Finally, mother contends that the trial court erred when it

ruled that a "month" for purposes of the parties' visitation

schedule would mean father's twenty-eight-day rotation period.
          The authority vested in a trial court to
          decide issues concerning the care, custody,
          support and maintenance of the minor
          children, the visitation rights of the
          non-custodial parent, and the extent to which
          those rights and responsibilities shall be
          apportioned between estranged parents is a
          matter of judicial discretion which courts
          must exercise with the welfare of the
          children as the paramount consideration.

Eichelberger v. Eichelberger, 2 Va. App. 409, 412, 345 S.E.2d 10,



                                - 3 -
11 (1986).   The trial court indicated that it considered the

statutory factors set out in Code § 20-124.3 when making its

decision.    The evidence showed that father regularly worked three

consecutive weekends, with the fourth weekend off.   Nothing in

the evidence which mother cites as supporting her assignment of

error refutes the trial court's determination.   We find no error.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                         Affirmed.




                                - 4 -